Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-715
                      Lower Tribunal No. 12-2840 SP
                          ________________

            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

             Best American Diagnostic Center, Inc.,
                      a/a/o Mirlene Sam,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Ft. Lauderdale), for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     GORDO, J.
      United Automobile Insurance Company, appeals a final summary

judgment entered in favor of Best American Diagnostic Center, Inc. We have

jurisdiction. Fla. R. App. P. 9.030(b)(1)(A). United Auto argues on appeal

that “the identity of the parties” element of collateral estoppel is not met

where the assignees and medical providers are identical but the insured or

assignor is different. While we recognize that the trial court was without the

benefit of our decision in United Auto. Ins. Co. v. Millennium Radiology, LLC,

47 Fla. L. Weekly D175a (Fla. 3d DCA Jan. 12, 2022) at the time judgment

was rendered, we nonetheless agree. Accordingly, we reverse and remand.

      Reversed and remanded.




                                      2